DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendment
2.	Applicant’s amendment filed on 2/19/2021, has been entered and carefully considered. Claims 1, 15, 17, 29, 43 and 45 are amended, and claims 2-9, 16, 24-28, 30-42, 44 and 47-56 have been canceled. Claims 1, 10-15, 17-23, 29, 43 and 45-46 are currently pending.

					Response to Arguments
3.	Applicant’s arguments, filed on 2/19/2021, pages 12-13, with respect to claims 1, 15, 29 and 43 have been fully consider but are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 11-12, 15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (US 2019/0181986) hereinafter Kitamura, in view of Sun et al. (US 2017/0215204) hereinafter Sun.

Regarding Claim 1, Kitamura teaches An apparatus comprising: a transmitter that transmits feedback information to a base station ([Para. 0219] Fig. 13 shows a structure of a user terminal including transmitting sections 203. The user terminal transmits feedback information as shown in [0066] Fig. 4), wherein the feedback information corresponds to first data, the feedback information comprises a plurality of bits, and each bit of the plurality of bits corresponds to at least one code block group ([Para. 0062-0066, 0074, 0115] Fig. 4, shows user terminal (UE) receives an initial transmission of CBs #1 to #4 of a transport block (i.e., first data) from base station (eNB), and transmits retransmission control information (feedback information) indicating ACKs for CBs #1, #3, and #4 and a NACK for CB #2 of a transport block (i.e., one code block group). The retransmission control information is a bitmap comprised of a number of bits equal to the number of CBs or the number of CBGs, and may represent A/Ns for CBs or CBGs corresponding to each bit); and receives second data  processing section 204) that determines, based on the plurality of bits of the feedback information transmitted to the base station ([Para. 0115-0116] the user terminal decoding CBs #1, #3, and #4 and fails to decode CB #2, and determines the bitmap “1011” is fed back to the radio base station as retransmission control information) and the signal, whether the second data is a complete retransmission of the first data or a partial retransmission of the first data ([Para. 0068-0070] Fig. 4, user terminal (UE) receives a retransmitted CB #2 (i.e., second data) from base station, and receives the downlink control signal (DCI) with the NDI not toggled. The user terminal can recognize that CB #2 has been the partial retransmission of the TB. [Para. 0041] For example, the NDI indicates retransmission if the NDI is not toggled in the same HPN (has the same value as the previous value)).
Kitamura does not disclose receiver that: receives a signal indicating whether the feedback information is received, wherein the signal indicates either that the plurality of bits were received by the base station or that the plurality of bits were not received by the base station, and a processor that determines the signal.
Sun teaches a receiver ([Para. 0081, 0095] The receiver 705 may be an example of aspects of the transceiver 1025 described with reference to FIG. 10) that: receives a signal indicating whether the feedback information is received, wherein the signal indicates either that the plurality of bits were received by the base station or that the plurality of bits were not received by the base station ([Para. 0033, 0049, 0051] when communicating a number of TBs between base station and UE, the UE has sent the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the HARQ feedback mechanism from Kitamura, and the teaching of ACK/NACK confirmation from Sun to improve throughput, latency, or reliability of wireless communications.

Regarding Claim 11, Kitamura teaches wherein the processor determines that the second data is a complete retransmission of the first data in response to the feedback information indicating none of the portions of the first data is correctly decoded. ([Para. 0038-0039, 0041, 0044] Fig. 3, the UE decodes TB #1, and transmits a NACK ((Negative ACK) to the base station (eNB) (indicating the whole TB#1 has failed to be decoded). Upon receiving a NACK, the radio base station retransmits same TB #1 (a complete retransmission of the TB#1). The DCI in the retransmission in TB #1 includes a untoggled NDI indicates the TB #1 is a complete retransmission).
Kitamura does not disclose the signal indicating the feedback information is received. 
However, Sun teaches the signal indicating the feedback information is received ([Para. 0033, 0049, 0051] when communicating a number of TBs between base station and UE, the UE has sent the ACK/NACK to the base station corresponding to a TB, and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the HARQ feedback mechanism from Kitamura, and the teaching of ACK/NACK confirmation from Sun to improve throughput, latency, or reliability of wireless communications.

Regarding Claim 12, Kitamura teaches wherein the processor determines that the second data is a partial retransmission of the first data in response to the feedback information indicating at least one portion of the first data is correctly decoded ([Para. 0062-0070] Fig. 4, shows user terminal (UE) receives an initial transmission of CBs #1 to #4 of a transport block (i.e., first data) from base station (eNB). The user terminal fails to decode CB #2, and transmits retransmission control information (feedback information) indicating ACKs for CBs #1, #3, and #4 and a NACK for CB #2 of a transport block (i.e., one code block group). The user terminal (UE) receives a retransmitted CB #2 (i.e., second data) from base station, and recognize that the CB #2 (i.e., second data) is a partial retransmission of the initial transmitted TB).
Kitamura does not disclose the signal indicating the feedback information is received. 
However, Sun teaches the signal indicating the feedback information is received ([Para. 0033, 0049, 0051] when communicating a number of TBs between base station 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the HARQ feedback mechanism from Kitamura, and the teaching of ACK/NACK confirmation from Sun to improve throughput, latency, or reliability of wireless communications.

Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Kitamura, in view of Sun.

Regarding Claim 17, the combination of Kitamura and Sun, Kitamura further teaches wherein each bit of the plurality of bits indicates a decoding result corresponding to a portion of the first data ([Para. 0063-0068, 0115-0116] the user terminal decodes each CB of the TB, and transmits a NACK for CB #2 for failing to decode CB #2. The four-bit bitmap, each bit represents A/N in response to each CB. For example, as illustrated in FIG. 4, if the user terminal fails to decode CB #2, the bitmap “1011” is fed back to the radio base station as retransmission control information).

Regarding Claim 18, the combination of Kitamura and Sun, Kitamura further teaches wherein the decoding result corresponding to a portion of the first data is an 

Regarding Claim 19, the combination of Kitamura and Sun, Kitamura further teaches wherein the first data comprises a plurality of portions and each portion is independently decodable ([Para. 0063-0068] FIG. 4, CBs #1 to #4 are in the initial transmission, and the user terminal decodes each CB based on at least one of the CB index. the user terminal generates retransmission control information indicating A/N for each CB. For example, in FIG. 4, the user terminal succeeds in decoding CBs #1, #3, and #4 and fails to decode CB #2. For this reason, the user terminal generates retransmission control information indicating ACKs for CBs #1, #3, and #4 and a NACK for CB #2, and feeds the retransmission control information back to the radio base station.

Regarding Claim 20, the combination of Kitamura and Sun, Kitamura further teaches wherein each portion of the first data is a code block ([Para. 0063] FIG. 4, the initial transmission from base station are CBs #1, #2, #3 and #4 where TBs are divided). 

Regarding Claim 21, the combination of Kitamura and Sun, Kitamura further teaches wherein each portion of the first data is a code block group and each code block in the code block group is independently decodable. ([Para. 0052, 0063-0066] FIG. 4, the initial transmission from base station are CBs #1, #2, #3 and #4 of a TB, where TB may be referred to as a “code block group”. The user terminal decodes each CB based on at least one of the CB index. For example, in FIG. 4, the user terminal succeeds in decoding CBs #1, #3, and #4 and fails to decode CB #2. For this reason, the user terminal generates retransmission control information indicating ACKs for CBs #1, #3, and #4 and a NACK for CB #2, and feeds the retransmission control information back to the radio base station). 

7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kitamura, in view of Sun as applied to claim 1 above, and further in view of Sivanadyan et al. (US Pat. Pub. No. US 2016/0037414) hereinafter Sivanadyan.

Regarding Claim 10, the combination of Kitamura and Sun, Kitamura further teaches wherein the processor determines that the second data is a complete retransmission of the first data ([Para. 0038-0044] Fig. 3, the UE transmits a NACK to 
The combination of Kitamura and Sun does not disclose retransmission of the first data in response to the signal indicating the feedback information is not received
Sivanadyan teaches retransmission of the first data in response to the signal indicating the feedback information is not received ([Para. 0051] describes the UE may not send an ACK/NACK related to the transmission. Consequently, the eNB will not receive an UL ACK/NACK for the transmissions sent to the UE during this time period. Since no UL ACK/NACK is received, the eNB can then retransmit the same transmission to the UE). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the HARQ feedback mechanism from Kitamura, Sun and Sivanadyan to improve DL LTE data performance.

8.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura, in view of Sun as applied to claim 1 above, and further in view of Olsson et al. (US Pat. Pub. No. US 2019/0020444) hereinafter Olsson.

Regarding Claim 13, the combination of Kitamura and Sun does not disclose wherein the processor combines the second data with the first data for decoding in response to the second data being a complete retransmission of the first data.
Olsson teaches wherein the processor combines the second data with the first data for decoding in response to the second data being a complete retransmission of the first data ([Para. 0138-0139] a receiver receiving a partial retransmission from a sender, and soft combined the portion of the second transmission with the originally transmitted first transmission data for decoding).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the HARQ feedback mechanism from Kitamura, Sun and Olsson to reduce the end-to-end latency and to improve the reliability.

Regarding Claim 14, the combination of Kitamura and Sun does not disclose wherein the processor combines the second data with one or more incorrectly decoded portions of the first data for further decoding in response to the second data being a partial retransmission of the first data.  
Olsson teaches wherein the processor combines the second data with one or more incorrectly decoded portions of the first data for further decoding in response to the second data being a partial retransmission of the first data. ([Para. 0004, 0086, 0138-0139] when the transmitter receives a feedback indicator indicating unsuccessful decoding portions of the first transmission, the transmitter performs a retransmission of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the HARQ feedback mechanism from Kitamura, Sun and Olsson to reduce the end-to-end latency and to improve the reliability.

9.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kitamura, in view of Sun as applied to claim 1 above, and further in view of Minami et al. (US 2004/0062267) hereinafter Minami.

Regarding Claim 22, the combination of Kitamura and Sun does not disclose wherein the signal indicating whether the feedback information is received comprises one bit.
Minami teaches wherein the signal indicating whether the feedback information is received comprises one bit ([Para. 0670, 01192] describes when an ACK for data is received from a peer, the host computer is notified via a status message as to which CB received data, where one bit  ACK status message indicating that an ACK is received).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the HARQ .

10.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kitamura, in view of Sun as applied to claim 1 above, and further in view of Wu et al. (US 2018/0175974) hereinafter Wu.

Regarding Claim 23, Kitamura and Sun does not disclose wherein the signal indicating whether the feedback information is received is included in control signaling for scheduling transmission of the second data.
Wu teaches wherein the signal indicating whether the feedback information is received is included in control signaling for scheduling transmission of the second data. ([Para. 0011, 0017-0018, 0026, 0188, 0255] Fig. 1 describes after receiving feedback information from the UE, the base station transmits confirms that the ACK/NACK is received. The base station determines the first signaling based on the feedback information, where the first signaling is radio resource control RRC signaling or Media Access Control MAC (MCS) signaling for scheduling retransmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the HARQ feedback mechanism from Kitamura, Sun and Wu to improve the network performance during ACK/NACK transmission.

s 29, 43 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Kitamura.

Regarding Claim 29, Sun teaches An apparatus comprising a base station, the apparatus further comprising: a transmitter ([Para. 0109, 0115] Fig. 14, shows a base station including a transceiver 1425, which may be a transmitter) that: transmits a signal indicating whether feedback information is received; the signal indicates either that the plurality of bits were received by the base station or that the plurality of bits were not received by the base station ([Para. 0033, 0049, 0051] a confirmation transmitted by a base station indicates that the base station has received the ACK/NACK, which may be a bit field of n bits). 
Sun does not disclose wherein the feedback information corresponds to first data, the feedback information comprises a plurality of bits, each bit of the plurality of bits corresponds to at least one code block group, and transmits second data based on the feedback information to a user equipment, wherein, based on whether the feedback information is received, the second data is a complete retransmission of the first data or a partial retransmission of the first data, and the user equipment determines, based on the plurality of bits of the feedback information and the signal, whether the second data is the complete retransmission of the first data or the partial retransmission of the first data.
Kitamura teaches wherein the feedback information corresponds to first data, the feedback information comprises a plurality of bits, each bit of the plurality of bits 


Regarding Claim 43, the claim is interpreted and rejected for the same reason as set forth in claim 29 as being unpatentable over Sun, in view of Kitamura.

Regarding Claim 45, Sun does not disclose wherein each bit of the plurality of bits indicates a decoding result corresponding to a portion of the first data.
Kitamura further teaches wherein each bit of the plurality of bits indicates a decoding result corresponding to a portion of the first data ([Para. 0062-0070, 0113-0116] the user terminal decodes each CB received from the base station, and transmits the retransmission control information, which may be a bitmap comprised of a number of bits represents a predefined combination of ACKs or NACKs for each CB or CBG. For example, as illustrated in FIG. 4, if the user terminal succeeds in decoding CBs #1, #3, and #4 and fails to decode CB #2, the bitmap “1011” is fed back to the radio base station as retransmission control information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the HARQ feedback mechanism from Sun and Kitamura to improve the efficiency of the use of radio resources without having to retransmit the entire TB.
Regarding Claim 46, Sun does not disclose wherein the decoding result corresponding to a portion of the first data is an ACKNOWLEDGEMENT in response to the portion being correctly decoded and a NEGATIVE ACKNOWLEDGEMENT in response to the portion not being correctly decoded.
Kitamura further teaches wherein the decoding result corresponding to a portion of the first data is an ACKNOWLEDGEMENT in response to the portion being correctly decoded and a NEGATIVE ACKNOWLEDGEMENT in response to the portion not being correctly decoded. ([Para. 0062-0070, 0113-0116] the user terminal decodes each CB received from the base station, and transmits the retransmission control information, which may be a bitmap comprised of a number of bits represents a predefined combination of ACKs or NACKs for each CB or CBG. For example, as illustrated in FIG. 4, if the user terminal succeeds in decoding CBs #1, #3, and #4 and fails to decode CB #2, the bitmap “1011” is fed back to the radio base station as retransmission control information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the HARQ feedback mechanism from Sun and Kitamura to improve the efficiency of the use of radio resources without having to retransmit the entire TB.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20160233999, Kannan et al. discloses efficient Ack/Nack transmission.
US 20080253326, Damnjanovic et al. discloses synchronous adaptive harq.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413